PER CURIAM.
In his petition for writ of habeas corpus, the petitioner claims that he is receiving disparate treatment from that of his co-defendant, whose conviction for trafficking in cocaine was reversed because of the trial court’s failure to instruct the jury on entrapment. Medina v. State, 634 So.2d 1149 (Fla. 4th DCA 1994). However, there is no due process violation. The petitioner was not entitled to raise the defense of entrapment because it was the petitioner’s co-defendant and not the police who induced him into committing the crimes. State v. Hunter, 586 So.2d 319 (Fla.1991).
The petition is hereby denied.
GUNTHER, C.J., and WARNER and STEVENSON, JJ., concur.